Considering the joint motion of appellants and appellee wherein it is shown that the amount involved in this cause exceeds the jurisdictional limit of this court and that the Supreme Court of Louisiana is vested with appellate jurisdiction.
It is Ordered, Adjudged and Decreed that this appeal be and it is transferred to the Supreme Court of Louisiana to be disposed of according to law; the transfer to be made within 60 days after this judgment becomes final and, if not so made, then the appeal to be dismissed. Appellants are to pay the cost of appeal in this court, other costs to await final determination of the matter.
Appeal transferred to the supreme court.